DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indentation on a bottom of the outer surface of the one or more tooth abutments of claim 4, and the recess in the outer surface of the one or more tooth abutments of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-7, and 20-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “an indentation on a bottom of the outer surface of the one or more tooth abutment and one or more ball bearing located at least partially inside the indentation on the bottom of the outer surface”. Claim 20 recites “one or more ball bearings removably coupled into one or more recesses on an outer surface of the one or more tooth abutments”. The original specification and original claims fails to disclose an indentation on a bottom of the outer surface of the abutment or the ball bearing being removably coupled to recess on an outer surface of the abutment and the drawings fail to distinctly show an indentation or recesses on a bottom surface of the abutment holding the ball bearing. Furthermore, applicant has not pointed out where the amended claim is supported, nor does there 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “one or more ball bearings located at least partially inside the indentation”, it is unclear if this is one of the ball bearing of the previously recited one or more ball bearing of claim 1 or is this a new set of ball bearings distinct from those previously recited. For the purpose of examination the limitation is interpreted as an additional single ball bearing as supported in the original disclosure. Claims 6-7 and 21-22 are rejected based on claim dependency on claim 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yakir et al (US 2016/0128834) in view of Kim (US 2020/0315749).
In regard to claim 1, Yakir discloses a device for the replacement of missing bone and inadequate bone level (par 25 discloses a system used for inserting into a preexisting hole or channel of a subjects bone), the device comprising:
one or more implant blocks, the one or more implant blocks (bone block 14, 24, 44, 96, 104, 124, or 172) characterized at least partially by a porous structure (par 107 discloses the scaffold implant being made of a 3D mesh and par 57 discloses a porous body over the implant) and comprising one or more apertures (defined in figures 1-2, 4, 9-10, 12, and 17 as the hole that holds the implant);
one or more tooth implants (implant fixture 12, 22, 40, 94, 106, 122), the one or more tooth implant shaped to substantially fit in the one or more apertures of the one or more implant blocks (see figures 1-2, 4, 9-10, 12, and 17 and par 117 which discloses the placement of the implant fixture within the scaffold), and having one or more recess (central portion 16) on a top surface of the one or more tooth implants (see figure 1 and par 48 which discloses a hollow adapted to receive a crown) and an abutment attached to the dental implant (see figures 9-10).
, one or more tooth abutments, the one or more tooth abutments comprising one or more members positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein and  having one or more indentations located on an outer surface of the one or more members corresponding to the one or more depressions of the inner wall of the one or more tooth implants, said outer surface has one or more ball bearings located at least partially inside the one or more indentations of the outer surface and one or more crowns positioned to emulate the crown of a natural tooth. 
However, Kim teaches the one or more tooth implant (fixture 110) with one or more recesses (axial hole 112) having one or more depressions in an inner wall (outwardly depressed on the inner surface 140 of the second coupling part 170), one or more tooth abutments (abutment 120), the one or more tooth abutments (120) comprising one or more members (at least one coupling legs 122 including coupling part 160) positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein (see figures 4a-b and par 67 which discloses placement of the coupling parts, wherein the legs 122 are placed into the axial hole) and having one or more indentations (inclined surface 180 which extends down to the coupling planar surface 162, see figure 2, thus creating an indentation) located on an outer surface of the one or more members (122, see figure 2) corresponding to the one or more depressions of the inner wall of the one or more tooth implants (see figures 4a-b), said outer surface has one or more ball bearings (circular coupling protrusion 132) located at least partially inside the one or more indentations of the outer surface (par 69 discloses the coupling protrusion 132 being formed on an associated inclined surface 180) and one or more crowns positioned to emulate the crown of a natural tooth (par 47 discloses the coupling of the abutment with a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir to have the one or more recesses  of the one or more tooth implant having one or more depressions in an inner wall, the one or more tooth abutments comprising one or more members positioned complementary to the one or more recesses of the one or more tooth implants, shaped to substantially fit therein and  having one or more indentations located on an outer surface of the one or more members corresponding to the one or more depressions of the inner wall of the one or more tooth implants, said outer surface has one or more ball bearings located at least partially inside the one or more indentations of the outer surface and one or more crowns positioned to emulate the crown of a natural tooth as disclosed by Kim for the purpose of improving the coupling between the abutment and the implant to efficiently absorb applied occlusal forces. 
In regard to claim 8, Yakir further discloses the one or more implant blocks are comprised of dental zirconia (par 14 discloses the scaffold being made of zirconia).
In regard to claim 9, Yakir further discloses the one or more implant blocks are comprised of titanium (par 14 discloses the scaffold being made of titanium).
In regard to claim 10, Yakir further discloses the one or more implant blocks and the one or more tooth implants corresponding to the one or more apertures of the one or more implant blocks are treated with at least one of hydroxyapatite and nano-hydroxyapatite (par 55 discloses the use of hydroxyapatite in the implant block).

In regard to claim 12, Yakir further discloses the structure of the one or more implant blocks is filled with powdered bone (par 57 discloses the bone material being ground into a particle).
In regard to claim 13, Yakir further discloses the one or more apertures of the one or more implant blocks are threaded (threads of bone block 24, see par 49 and figure 2).
In regard to claim 14, Yakir further discloses an outer surface of the one or more tooth implants are at least partially threaded (screw thread 21) complementary to the threading of the one or more implant blocks (par 49 and figure 2).
In regard to claim 16, Yakir further discloses the one or more members of the one or more tooth abutments is threaded complementary to the threading of the one or more internal holes of the one or more tooth implants (see figure 10).
In regard to claim 17, Yakir/Kim disclose the claimed invention as set forth above in claim 1. Kim further teaches the one or more tooth abutments (120) further comprising a mechanism for absorbing variables amounts of pressure (a functional equivalent being the spiral split 260 which is disclosed as providing an absorption to the pressure experienced on the implant while chewing see par 82), as such it would be obvious to further modify the claimed invention to include this feature for the reasons set forth above.
In regard to claim 19, Yakir further discloses the one or more implant blocks are shaped to conform to a patient's jaw as part of the one or more implant blocks' creation (see figure 3).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Yakir in view of Kim as applied to claim 1 above, and further in view of Rogers et al (US 2017/0014210).
In regard to claims 17-18, Yakir/Kim discloses the claimed invention as set forth above in claim 1, but fails to disclose the one or more tooth abutments further comprises a mechanism for absorbing variable amounts of pressure (claim 17) and the mechanism for absorbing variable amounts of pressure is one or more springs located in the one or more members (claim 18).
However, Rogers discloses one or more tooth abutments (abutment 104) further comprises a mechanism for absorbing variable amounts of pressure (the functional or structural equivalent being the gasket 126 as disclosed from par 48-49 as a deforming component) and the mechanism (126) for absorbing variable amounts of pressure is one or more springs located in the one or more members (par 50 discloses a spring type force which is applied via the gasket 126) for the purpose of applying a spring type force on the abutment which minimizes fluid or microorganism filling into the interior of the implant (par 74).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yakir/Kim to have the one or more tooth abutments further comprises a mechanism for absorbing variable amounts of pressure and the mechanism for absorbing variable amounts of pressure is one or more springs located in the one or more members as set forth above in claims 17-18 and disclosed by Rogers for the purpose of applying a spring type force on the abutment which minimizes fluid or microorganism filling into the interior of the implant.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al (US 2014/023992) in view of Khalil (US 2018/0110593), Kim, Yakir and Debold (US 2015/0305835).
In regard to claim 2, Willis discloses a method for the replacement of missing bone and inadequate bone level (par 7 discloses the placement of a system in the missing or damaged bones), the method comprising: 
preparing an implant block from a block of a material by shaping the block to fit a gap in at least one of a bone (dental augment 10, which is shaped in profile and dimension to fit within the mandible or maxilla as disclosed in par 59);
boring one or more implant block holes into the implant block (bores 12 and 12’, see figure 2 and par 60);
boring one or more apertures (12/12’) into the implant block (10) and inserting one or more dental implants (see figures 1 and 2; see figure 59-61);
placing the implant block (10) into the gap in a bone (see figure 1 and par 81 discloses implantation of the augment into the damaged or diseased bone);
placing one or more implant screws (dental implant 50 or 50’) into the one or more implant block holes (see figures 1-2);
using a securing mechanism to secure the implant block to the bone (a functional equivalent being the design of the augment which as disclosed in par 55 is porous to ensure permanent fixation to the bone without cement); 
placing one or more tooth abutments (abutments 56 and 56’) comprising a crown into the one or more dental implants such that the crown is located in substantially the position a natural tooth crown would be (par 56 and figures 1-2).
 placing a filler medium over the implant block to fill in the honeycomb structure and placing a membrane over the implant block to contain the filler medium and the abutment comprising a shaft and a cushioning ball bearing.
However, Khalil teaches the shape of a porous implantable material (supra crestal implant 1) which is created based on scan data of a patient’s jaw (par 88-89 disclose the creation of virtual models to manufacture the implant and the virtual models being made based on laser scanning and structured light scanning) for the purpose of enabling patient specific or customized scaffolds for a patient to add in reconstruction and replacement therapy (par 94-95).
Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Willis to have the shape of the block is at least partially based off of scan data of a patient's jaw as disclosed by Khalil for the purpose of enabling patient specific or customized scaffolds for a patient to add in reconstruction and replacement therapy. 
Additionally, Kim teaches a dental implant (fixture 110) further comprising at least an indentation (coupling part 150) to receive a cushioning ball bearing (see figure 4b) and an abutment (120) comprising a shaft (122) and a cushioning ball bearing (circular protrusions 132) for the purpose of efficiently absorbing occlusal forces applied by improving the coupling of the abutment with the implant (par 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Willis to have the dental implant further comprising at least an indentation to receive a cushioning ball bearing and the abutment 
Additionally, Yakir discloses an implant block (scaffold implant device) with a honeycomb structure (par 107 discloses the 3D mesh of the scaffold implant, like structure being honeycomb shaped) that places a filler medium over the implant block (par 57 discloses particulate bone being injectable or moldable paste that hardens to a porous body over the implant fixture) for the purpose of stabilizing implantation into the target site of a subject’s bone (par 7).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Willis to place a filler medium over the implant block to fill in the honeycomb structure as disclosed by Yakir for the purpose of stabilizing implantation into the target site of a subject’s bone.
Finally, Debold discloses an implant block (bone substitute material 3) with a membrane (membrane 4) placed to contain a filler medium (par 28 and figure 1) for the purpose of preventing the invasion of connective tissue (par 6).
Therefore, it would be obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Willis/Khalid/Kim/Yakir to place a membrane over the implant block to contain the filler medium as disclosed by Debold for the purpose of preventing the invasion of connective tissue (Debold, par 6).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772